DETAILED ACTION
Claims 1-20 are pending.  Claim 20 is withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restrictions
Applicant's election without traverse of claims 1-19 in a phone call with Ashley Brown (Reg. No. 70,605) on 9/23/22 is acknowledged.  Elected claims 1-9 recite a system for automated spooling and claims 10-19 recite the corresponding method, while withdrawn claim 20 recites a method to determine a presence and position of a flange of a drum that is a different invention.  
Specification
The abstract of the disclosure is objected to because it is too short and does not adequately describe the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘a sensor and measurement system configured to measure a drum rotation, an elongated member length, an elongated member speed, a spooling pressure, an elongated member guide angle, an axle angle and a tension in an elongated member of the deployment unit’ and later ‘a spooling guide interface configured to receive and process measurements from the sensor and measurement system’ and ‘a stochastic inference system configured to receive the processed measurements to calculate an elongated member position, a layer direction, a fleet angle, and a radius’ and it is unclear if the process measurements in the latter two limitations include some or all of the measured drum rotation, etc. previously recited.  For the purposes of examination the claim has been interpreted to include all of the previously recited measurements.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. U.S. Patent Publication No. 20010020663 (hereinafter Petersen) in view of Hori et al. U.S. Patent Publication No. 20170115423 (hereinafter Hori).
Regarding claim 10,  Petersen teaches a method to control a spooling of a drum of a deployment unit [0009, 0040-0041, Figs. 1-2 and 13 — a method for automatically controlling a machine that rotates a reel for winding or unwinding cable; 0025-0026, Figs. 1-2 — a reel 22… a reeling machine 28 having a motor 30 operatively associated with the reel for rotating the reel at controllable velocities and torque.], comprising: 
obtaining data related to a sensor and measurement system connected to the deployment unit [0025-0026, Figs. 1-2 — a detector 26 for determining the presence and/or position of the cable surface, and/or an object; 0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image and a frame grabber for digitizing the video image and outputting the digitized image as the position signal] ; 
processing the data obtained by the sensor and measurement system in a processing unit that makes an inference [0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image and a frame grabber for digitizing the video image and outputting the digitized image as the position signal]; and 
controlling an auto spooling of the drum of the deployment unit through an auto-spooling controller connected to the deployment unit based upon the inference [0030-0031, Figs. 1-4 —  Computer 36 may send output signal 64 for controlling the machine by, for example, controlling the speed of motor 30 and/or applying brake 32… computer 36 may utilize other system parameter information to monitor spooling area 44…. Computer 36 may send a controlling output signal 64 to motor 30 and brake 32 if the detected time period (t.sub.2-t.sub.1) is substantially less than the expected time period (t.sub.2e-t.sub.1e); 0025-0026, Figs. 1-2 — a reel 22… a reeling machine 28 having a motor 30 operatively associated with the reel for rotating the reel at controllable velocities and torque].
But Petersen fails to clearly specify a stochastic inference.
However, Hori teaches a stochastic inference [0061 — a downhole tool such as an LWD tool and wireline logging tool with simple statistical or stochastic data processing that includes online method. The online method is also referred as a “running” or “rolling” or “iterative” or “regressive”, and the purpose is to estimate statistical values].
Petersen and Hori are analogous art.  Petersen relates to cable deployment and Hori relates to  wireline, cable line, slickline or coiled tubing deployment.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known stochastic inference process of Hori for the inference process of Petersen for the predictable result of a cable control method utilizing stochastic inference.
Regarding claim 12, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches obtaining visual data of the deployment unit through a computer vision system, wherein the visual data is processed by one of a spooling guide interface and the processing unit that makes the inference [0025-0026, Figs. 1-4 — a detector 26 for determining the presence and/or position of the cable surface, and/or an object; 0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image and a frame grabber for digitizing the video image and outputting the digitized image as the position signal… computer 36 include personal computers, processors, microprocessors, hard-wired processors or controllers such as a programmable logic unit, servers, mainframe computers, and computer workstations].
Further, Hori teaches a stochastic inference [0061 — a downhole tool such as an LWD tool and wireline logging tool with simple statistical or stochastic data processing that includes online method. The online method is also referred as a “running” or “rolling” or “iterative” or “regressive”, and the purpose is to estimate statistical values].
Regarding claim 13, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches that the computer vision system is configured to estimate at least one of a fleet angle and a drum speed [0030 — Computer 36 may also retrieve other information, such as the rotational velocities of reel 22… Other system parameters may be periodically or continually monitored, stored, processed and/or controlled by computer 36, for example, the rotational speed of the reel; 0025-0026, Figs. 1-4 — a detector 26 for determining the presence and/or position of the cable surface, and/or an object; 0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image and a frame grabber for digitizing the video image and outputting the digitized image as the position signal… computer 36 include personal computers, processors, microprocessors, hard-wired processors or controllers such as a programmable logic unit, servers, mainframe computers, and computer workstations].
Regarding claim 14, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches that the computer vision system comprises at least one of a one camera system, a two camera system, a two dimensional camera system, a three dimensional camera system, a back light to light up the drum, a wiper automation system, a hood to remove window reflections and a structured light [0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image].
Regarding claim 17, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches obtaining data related to at least one of winch parameters, spooling arm parameters, truck parameters and site parameters through a data driven system identification system; processing the data obtained by the data driven system identification system; and transmitting the processed data to the auto-spooling controller [0029-0030, Fig. 1 —  position change value and/or time period value may be sent as output signal 64 to be converted into a video image on display 42, for example. Alternatively, position change value and/or time period value may be utilized in further processing, whereby output signal 64 includes other information that may be utilized for the control and operation of reeling and cable machines 28 and 34 (transmitted)… Other programmable parameters include the diameter of the cable, diameter of the reel core… diameter of the reel flanges, longitudinal length of the reel between the flanges (winch parameters), the size of the elongate material, and/or the quantity of material on the reel. Computer 36 can be programmed to determine the length of cable 24 on reel 22 by performing a calculation using, for example, the difference in position of the detected surfaces, the distance between the detected surfaces and the axis of rotation, the diameter of the cable, and the average rotational velocity… Computer 36 may send a controlling output signal 64 to motor 30 and brake 32 (transmitted)].
Regarding claim 18, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches performing an anomaly detection on the deployment unit during the controlling the spooling on the drum of the deployment unit [0040-0041, Fig. 13 — automatically stopping reeling machine 76 due to a safety-threatening condition… The position signal difference value from the third register is compared to a constant x, where x is a predetermined safety threshold …  If the value in the third register is greater than the safety threshold, then the shut down signal is sent; 0031 —  to detect a safety-threatening condition, system 20 can utilize computer 36 to compare a detected surface, or a difference in positions between detected surfaces, to expected or threshold values].
Regarding claim 19, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches using a computer vision system during the performing the anomaly detection on the deployment unit [0031-0034, Fig. 4, 6 —  to detect a safety-threatening condition, system 20 can utilize computer 36 to compare a detected surface, or a difference in positions between detected surfaces, to expected or threshold values… Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image… computer 36 include personal computers, processors, microprocessors, hard-wired processors or controllers such as a programmable logic unit, servers, mainframe computers, and computer workstations; 0040-0041, Fig. 13 — automatically stopping reeling machine 76 due to a safety-threatening condition… The position signal difference value from the third register is compared to a constant x, where x is a predetermined safety threshold …  If the value in the third register is greater than the safety threshold, then the shut down signal is sent ].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Petersen and Hori in view of Pellen U.S. Patent Publication No. 20100201970 (hereinafter Pellen) and further in view of Iwashita et al. U.S. Patent Publication No. 20210070590 (hereinafter Iwashita).
Regarding claim 11, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
Further, Petersen teaches that the inference determines an elongated member position and a radius value and other parameters [0025-0026, Figs. 1-2 — a detector 26 for determining the presence and/or position of the cable surface, and/or an object; 0029-0031 —  detector 36 may send a first position signal PS.sub.1=(p.sub.1, t.sub.1) indicating that the detector senses cable surface; 0032-0034, Fig. 4, 6 — Detector 26 may be any system that is able to sense the presence and position of a surface or object on or adjacent to reel 22…  A vision system detector may include an electronic camera for obtaining a video image and a frame grabber for digitizing the video image and outputting the digitized image as the position signal; 0030 —  Computer 36 may also retrieve other information, such as the rotational velocities of reel 22 associated with the time period between detection times, for example. Other system parameters may be periodically or continually monitored, stored, processed and/or controlled by computer 36, for example, the rotational speed of the reel, the torque applied to the reel, and/or the feed rate of the cable machine… Computer 36 can be programmed to determine the length of cable 24 on reel 22 by performing a calculation using, for example, the difference in position of the detected surfaces, the distance between the detected surfaces and the axis of rotation (radius of coiled cable)].
Further, Hori teaches a stochastic inference [0061 — a downhole tool such as an LWD tool and wireline logging tool with simple statistical or stochastic data processing that includes online method. The online method is also referred as a “running” or “rolling” or “iterative” or “regressive”, and the purpose is to estimate statistical values].
But the combination of Petersen and Hori fails to clearly specify determining a layer direction and a fleet angle.
However, Pellen teaches determining a fleet angle [0015-0018, Figs. 1, 7-8 —  a fleet angle sensor device having a bell-shaped aperture across which propagate one or more collimated light beams that may be used to detect the fleet-angle of the cable].
Petersen, Hori and Pellen are analogous art.  Petersen and Pellen relates to cable deployment and Hori relates to  wireline, cable line, slickline or coiled tubing deployment.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a cable control method, as taught by the combination of Petersen and Hori, by incorporating the above limitations, as taught by Pellen.  
One of ordinary skill in the art would have been motivated to do this modification to prevent excessive tensile force on the cable, damage to the cable or prevent misalignment which in some applications can reduce performance of the system, as taught by Pellen [0002].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the known fleet angle of Pellen for the monitored parameters of Petersen for the predictable result of a cable control method able to monitor the cable fleet angle.
But the combination of Petersen, Hori and Pellen fails to clearly specify determining a layer direction.
However, Iwashasita teaches determining a layer direction [0088, Fig. 7 — the winding rotation direction D1 in layers positioned farther radially outward, and the imparted thickness makes it easy for the rope portion R in the first row of the higher layer to cross over the rope portion R in the last row of the lower layer… in the last row of a lower layer crosses over the rope portion R in the lower layer in the opposite direction (outwardly in the width direction W].
Petersen, Hori, Pellen and Iwashasita are analogous art.  Petersen and Pellen relates to cable deployment, Hori relates to  wireline, cable line, slickline or coiled tubing deployment and Iwashita relates to rope deployment with winches.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a cable control method, as taught by the combination of Petersen. Hori and Pellen, by incorporating the above limitations, as taught by Iwashasita.  
One of ordinary skill in the art would have been motivated to do this modification to account for layer directions that may cause irregularities, as taught by Iwashita [0005-0006, 0046, 0088].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the known layer direction of Iwashita for the monitored parameters of Petersen for the predictable result of a cable control method able to monitor layer direction.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Petersen and Hori in view of Pellen.
Regarding claim 15, the combination of Petersen and Hori teaches all the limitations of the base claims as outlined above. 
But the combination of Petersen and Hori fails to clearly specify controlling a spooling guide by tracking a fleet angle setpoint.
However, Pellen teaches controlling a spooling guide by tracking a fleet angle setpoint [0015-0018, Figs. 1, 7-8 —  a fleet angle sensor device having a bell-shaped aperture across which propagate one or more collimated light beams that may be used to detect the fleet-angle of the cable; 0036-0037, Figs. 7-8 —  fleet angle sensor device 200 may assist with aligning the cable 210 with the cable drum 710 as the cable 210 and attached device 770 is deployed or retracted…. That is, by monitoring, the fleet-angle through the fleet angle sensor device, e.g., via one of the various embodiments described above with respect to FIGS. 3-6, control parameters (for example, motor speed, or the physical position of the fleet angle sensor device 200) may be adjusted as the determined fleet-angle approaches or exceeds a threshold fleet-angle (tracking a fleet angle setpoint); 0042-0044 — the fleet-angle may be determined to be exceeding a safe angle in a specific radial direction…  if the controller 716 determines that the fleet-angle is at a threshold angle because a specific light beam 222c-222f or combination thereof has been interrupted (shown in FIG. 4), the controller 716 may rotate the entire fleet angle sensor device 200 toward the direction of the excessive fleet-angle to position 805 as shown in FIG. 8a to alleviate the excessive fleet-angle].
Petersen, Hori and Pellen are analogous art.  Petersen and Pellen relates to cable deployment and Hori relates to  wireline, cable line, slickline or coiled tubing deployment.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a cable control method, as taught by the combination of Petersen and Hori, by incorporating the above limitations, as taught by Pellen.  
One of ordinary skill in the art would have been motivated to do this modification to prevent excessive tensile force on the cable, damage to the cable or prevent misalignment which in some applications can reduce performance of the system, as taught by Pellen [0002, 0037].  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Petersen, Hori and Pellen in view of Appleby et al. U.S. Patent Publication No. 20030006332 (hereinafter Appleby).
Regarding claim 16, the combination of Petersen, Hori and Pellen teaches all the limitations of the base claims as outlined above. 
But the combination of Petersen and Hori fails to clearly specify that a spooling guide is a spooling arm, and wherein controlling of the spooling guide comprises using a controller design that relies on a measurement of an arm angle.
However, Appleby teaches that a spooling guide is a spooling arm, and wherein controlling of the spooling guide comprises using a controller design that relies on a measurement of an arm angle [0052-0055, Fig. 1 — tension dance arm assembly 9 can be arranged so that a desired angle c between the arm 9a and the base 9b (e.g., an angle of 90.degree. indicating that the arm 9a is horizontal in FIG. 1) can be set to denote the optimal length of optical fiber 7 to be extending between the spool 1 and the idler 11; 0091, Fig. 10 — An encoder (not shown) or other sensor located at the point where the dancer arm 195 is pivotally mounted to the block 197 senses the angle of elevation of the dancer arm 195. Based on this sensor information, a controller sends control signals to the spool payout motor 191 (FIG. 9) to control the rate of dispensing the optical fiber 107.].
Petersen, Hori, Pellen and Appleby are analogous art.  Petersen, Pellen and Appleby relate to cable/fiber deployment and Hori relates to  wireline, cable line, slickline or coiled tubing deployment.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above a cable control method, as taught by the combination of Petersen, Hori and Pellen, by incorporating the above limitations, as taught by Appleby.  
One of ordinary skill in the art would have been motivated to do this modification to control tension during deployment, as taught by Appleby [0090-0091].  

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119